ON REHEARING.
SULLIVAN, C. J.
— A petition for rehearing has been filed in this case by counsel for appellant, based on two grounds: 1. That the court misapprehended the facts; and 2. That the court is mistaken in the law as applied to the actual facts. The court understands the facts as set forth in the transcript, and has correctly applied the law applicable to those facts. The inventory value of the property placed in the hands of the assignee was $2,005. He failed to file any account of his management of said insolvent estate until the court compelled him to, on the application of some of the creditors. He then filed what he terms his “final account.” Objection was made thereto by some of the creditors, and sustained by the court. Thereafter he filed an amended final account. That was objected to, and objection sustained by the court. And thereafter he filed a second amended final account, which was objected to, and objection sustained by the court. And thereafter he filed his supplemental final account, which was objected to, and objection sustained by the court. We have examined said accounts, and think the court committed no error in refusing to settle them. Section 5901 of the Eevised Statutes provides that upon the assignee filing his final account, the court must settle the same. Neither of the accounts filed was such as is contemplated by said section. The assignee is required to account strictly for the trust properties. It is shown that the merchandise, liquors, bar fixtures, etc., were valued in the inventory at $2,005; that $983.55 thereof was accounted for, “item by item”; and it is shown that the assignee received therefor $493. Deducting the invoice price of the items so accounted for from the total invoice or appraised value would leave in his hands goods appraised at $1,011.45, from which he claims to have realized $364.38, or sufficient to make his total cash receipts $857.38. He has failed and refused to account for the said balance of said stock so appraised at $1,011.45, as required by law. He simply reports that he has realized therefrom $364.38, and that he is unable to account, *209giving the items — where sold, to whom sold, and the price received for each; $364.38 deducted from the $1,011.45 would leave in his hands, unaccounted for, $637.07 of said assets, which is amply sufficient to pay the judgment in this ease, without taking into consideration the balance of the $857.38 cash received by the assignee after deducting the claims that the court has ordered paid therefrom. It is shown that an estate valued at $2,005 came into the hands of the assignee, with claims against it amounting to but $624.35, and the entire assets were absorbed in the payment of costs and assignee’s and attorney’s fees, except $18.67, which the assignee attempts to turn in to court, and asks to have sufficient thereof applied in payment of the amount due the officers of Latah county. An assignee cannot dispose of the assets or cash which he receives as he may think best. His only safety is in making no sales except such as are authorized by the court, and in paying no claims except as directed by the court. While it is true he reports that he had sold said $1,011.45 worth of property, it is also true that, after demand therefor by the creditors, he has neglected to file an itemized report of the sale of said property — when sold, and to whom sold, and the price received for such items. The creditors have a right to know what becomes of each piece of property placed in the assignee’s hands, and it is his duty to keep an accurate account of his dealings with the trust property. (Hooper v. Winston} 24 111. 354.) In case he fails to do so, every presumption is against him. If the assignee was not satisfied with the action of the court in refusing to settle his final account, or what he presented as his final account, he had his remedy. However much this court may deplore the hardship that may come to the sureties of the assignee because of his management of this estate, we are fully satisfied with the opinion in this case, and the petition for a rehearing is denied.
Huston and Quarles, JJ., concur.